IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2131 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 19 DB 2015
                                :
           v.                   :             Attorney Registration No. 16643
                                :
ROBERT J. KERNS,                :             (Montgomery County)
                Respondent      :
                                :


                                        ORDER


PER CURIAM


      AND NOW, this 22nd day of February, 2016, upon consideration of the Verified

Statement of Resignation, Robert J. Kerns is disbarred on consent from the Bar of the

Commonwealth of Pennsylvania, retroactive to February 6, 2015, see Pa.R.D.E. 215,

and he shall comply with the provisions of Pa.R.D.E. 217. Respondent shall pay costs

to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).



      Justice Eakin did not participate in the consideration or decision of this matter.